Case 1:18-cv-01432-AJT-TCB Document 6-1 Filed 03/01/19 Page 1 of 1 PageID# 38



                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

KENNETH PRITCHARD,

                                 Plaintiff,

v.                                                 Civil Action No. 1:18-cv-1432-AJT-TCB

METROPOLITAN WASHINGTON
AIRPORTS AUTHORITY

                                 Defendant.

                                              ORDER

       UPON CONSIDERATION OF Defendant Metropolitan Washington Airports

Authority’s Motion to Dismiss Plaintiff Kenneth Pritchard’s Complaint for failure to state a

claim upon which relief can be granted, opposition thereto and good cause having been shown, it

is accordingly,

       ORDERED, that Defendant Metropolitan Washington Airports Authority’s Motion to

Dismiss shall be, and is hereby, GRANTED, and it is further,

       ORDERED, that Plaintiff Kenneth Pritchard’s Complaint shall be, and is hereby,

DISMISSED WITH PREJUDICE.



       Date:_____________                                   __________________________
                                                            The Honorable Anthony J. Trenga,
                                                            U.S. District Judge, U.S. District
                                                            Court for the Eastern District of
                                                            Virginia
